DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikl et al. (US 2010/0060396).
	Regarding claim 1, Mikl discloses a coil former and coil body comprising:
a base (106); 
a spool (104) provided on the base (106); 
a coil (124) wound on the spool (104); 
a yoke (126) inserted into a hole formed in the spool (104), 
the yoke (126); 
an armature (140) movably mounted on the base (106), 
the yoke (126) and the armature (104) form a rectangular magnetic loop; 
a movable contact (130) fixed on the base (106) and on a side of the spool (104) opposite the armature (140), 

a static contact (132) fixed on the base (106); and 
a driving member (134) connected between the armature (140) and an upper end (130) of the movable elastic arm (see the drawing below).  
Mikl does not disclose the yoke is L-shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the U-shaped yoke (126) to the L-shaped and extend the upper end of the armature (140) longer for the purpose of using the other way to make the electric connection between the yoke and the armature. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
[AltContent: textbox (Extension end of the yoke)][AltContent: arrow][AltContent: textbox (Extension end of the armature 140)][AltContent: arrow][AltContent: textbox (Movable elastic arm)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    289
    185
    media_image1.png
    Greyscale

Regarding claim 2, Mikl discloses:

Regarding claim 3, Mikl discloses:
the driving member (134) is directly connected to the armature (140) and the upper end of the moveable contact (130) and, when the coil is energized, the armature (140) drives the driving member (134) to move under a magnetic force and the driving member (134) drives the movable contact (130) to move towards the static contact (132), so that the movable contact (130) is brought into electrical contact with the static contact (132).  
Regarding claim 4, Mikl discloses:
when the coil (124) is de-energized, the movable contact (130) moves away from the static contact (132) under an elastic restoring force of the movable contact (130), so that the movable contact (130) and the static contact (132) are electrically separated.  
Regarding claim 5, Mikl discloses:
the yoke (126) includes a main body (126) and an extension end (the top part of 128) connected to an upper end of the main body (126) and extending perpendicular to the main body (126), and 
the armature (140) includes a main body (140) and an extension end ( see the drawing above) connected to a lower end of the main body (140) of the armature (140) and extending perpendicular to the main body (140) of the armature (140).  
Regarding claim 6, Mikl discloses:	
 	the main body (126) of the yoke (126) and the main body (140) of the armature (140) are arranged opposite to each other to form a first pair of opposite sides of the rectangular magnetic loop, and the extension end of the yoke (126) and the extension 
Regarding claim 7, Mikl discloses:
the extension end of the yoke (see the drawing above) is arranged to face an upper end of the main body (140) of the armature (140), and 
the extension end (see the drawing above) of the armature (140) is arranged to face a lower end of the main body of the yoke (126).  

    PNG
    media_image2.png
    287
    392
    media_image2.png
    Greyscale

Regarding claim 8, Mikl discloses:
the main body of the yoke (126) is inserted into the hole of the spool (104) and the extension end (see the drawing above) of the yoke (126) is located outside the spool (104).  
Regarding claim 9, Mikl does not disclose the extension end of the yoke (see the drawing above) has a width larger than the main body of the yoke, and the upper end of the main body of the armature (140) has a width larger than a remainder of the main body of the armature.  

Regarding claim 10, Mikl discloses:
the base (106) and the spool (104) are a single integral component.  
Regarding claim 11, Mikl discloses:
the single integral component is a single injection molding component (see par. [0017]).  
Regarding claim 15, Mikl discloses:
the movable contact (130) has a movable contact point (see the drawing below) disposed proximate the upper end of the movable elastic arm (see the drawing below).
[AltContent: textbox (Hole )][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Extension end of the armature 140)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Elastic arm)][AltContent: textbox (Contact point )][AltContent: arrow][AltContent: textbox (Extension end of the yoke)][AltContent: arrow]
    PNG
    media_image1.png
    289
    185
    media_image1.png
    Greyscale

Regarding claim 16, Mikl discloses: 
the static contact (132) has a static elastic arm (see the drawing above) and a static contact point disposed on an upper end of the static elastic arm (see the drawing above), a lower end of the static elastic arm (see the drawing above) is fixed on the base (106).  
Regarding claim 20, Mikl discloses: 
a housing assembled on the base, the coil, the yoke, the armature, the movable contact, the static contact, and the driving member are sealed and contained in the housing.
Regarding claim 12, Mikl discloses: 
a base (106); 
a spool (104) provided on the base (106), 
a receiving slot (see the drawing below) formed at an end of the base (106) near the spool (104); 
a coil (124) wound on the spool (104); 

the yoke (126) and includes a main body (126) and an extension end (see the drawing below) connected to an upper end of the main body (126) and extending perpendicular to the main body (126); 
an armature (140) movably provided on the base (106) and including a main body (140) and an extension end (see the drawing below) connected to a lower end of the main body (140) of the armature (140) and extending perpendicular to the main body (140) of the armature (140), 
the extension end (see the drawing below) of the armature (140) received in the receiving slot (see the drawing below), 
the yoke (126) and the armature (140) form a rectangular magnetic loop, 
the main body (126) of the yoke (126) and the main body (140) of the armature (140) are arranged opposite to each other to form a first pair of opposite sides of the rectangular magnetic loop, and 
the extension end of the yoke (126) and the extension end of the armature (140) are arranged opposite to each other to form a second pair of opposite sides of the rectangular magnetic loop; 
a movable contact (130) fixed on the base (106); 
a static contact (132) fixed on the base (106); and 
a driving member (134) connected between the armature (140) and the movable contact (130).  


    PNG
    media_image3.png
    286
    415
    media_image3.png
    Greyscale

Mikl does not disclose the yoke is L-shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the U-shaped yoke (126) to the L-shaped and extend the upper end of the armature (140) longer for the purpose of using the other way to make the electric connection between the yoke and the armature. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Mikl discloses: 
a base (106); 
a spool (104) provided on the base (106); 
a coil (124) wound on the spool (104); 
a yoke (126) inserted into a hole (see the drawing above) formed in the spool (104), 

an armature (140) movably provided on the base (106), 
the yoke (126) and the armature (140) form a rectangular magnetic loop; 
a movable contact (130) fixed on the base (106) and having a movable elastic arm (see the drawing above) and a movable contact point (see the drawing above) disposed on an upper end of the movable elastic arm (see the drawing above), 
a lower end of the movable elastic arm (see the drawing above) is fixed on the base (106); 
a static contact (132) fixed on the base (106) and having a static elastic arm (see the drawing above) and a static contact point (see the drawing above) disposed on an upper end of the static elastic arm (see the drawing above), 
a lower end of the static elastic arm (see the drawing above) is fixed on the base (106); and 
a driving member (134) connected between the armature (140) and the movable contact (130),  
an upper end of the armature (140) is inserted into a slot (see the drawing above) formed in a first end of the driving member (134), 
a second end of the driving member (134) is inserted into a slot (see the drawing above) formed in the upper end of the movable elastic arm (see the drawing above) and the driving member is connected between the armature and the movable elastic arm.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mikl et al. (US 2010/0060396) view of Schedele (US 5,289,145), and figure 1.
Regarding claim 18, Mikl does not disclose: 

Schedele discloses an electromagnetic relay comprising:
the movable contact point (see the drawing below) is a convex part integrally formed on the movable elastic arm (7), 
the static contact point (see the drawing below) is a convex part integrally formed on the static elastic arm (6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the convex contact point as taught by Schedele with Mikl’s device for purpose of having better contact and better way to pass the current between the contacts.  Since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
[AltContent: textbox (Convex contact point)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    268
    288
    media_image4.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mikl et al. (US 2010/0060396) in view of Nagamoto et al. (US 5,204,647).
Regarding claim 19, Mikl does not disclose a pair of coil pins adapted to electrically connect the coil to an external power supply, the pair of coil pins are fixed on the base and electrically connected to the coil.  
Nagamoto discloses an electromagnetic relay comprising a pair of coil pins (17 and 18) adapted to electrically connect the coil (12) to an external power supply, the pair of coil pins (17 and 18) are fixed on the base (40) and electrically connected to the coil (12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coil pins as taught by Nagamoto with Mikl’s device for the purpose of passing the current to the coil to achieve the contact functions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic relay comprising elastic pressing member fixed to  the base and pressed against an outer side of the lower end of the main body of the armature, the elastic pressing member positioning the extension end of the armature relative to the base and providing an auxiliary thrust to the armature.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 26, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837